DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith et al (US 2017/0172184).
The claims are drawn to a composition comprising vanillin and/or ethylvanillin and at least one compound selected from those recited in claim 1, wherein vanillin and/or ethylvanillin has a purity higher than 90% and a bio-based carbon content of between 75% and 100%.  Further limitations include the vanillin or ethylvanillin exhibiting a mean isotopic 13C deviation of from -33 0/00 to -23 0/00.

Goldsmith et al do not expressly teach the bio-based carbon content of the vanillin, and does not teach vanillin or ethylvanillin exhibiting a mean isotopic 13C deviation of from -33 0/00 to -23 0/00.  However, the vanillin taught by the reference is derived from organic hosts.  Therefore, is reasonable to expect that the bio-based carbon content and mean isotopic 13C deviation of the vanillin meets the claim limitations, absent a teaching or showing to the opposite.  The examiner therefore finds that the instant claims are rendered obvious over Goldsmith et al.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldsmith et al as applied to claims 1-13 and 18-25 above, and further in view of Kamlet (US 2,640,083).
The instant claims are drawn to a process for the preparation of a composition comprising vanillin and/or ethylvanillin by condensing guaiacol and/or guetol with glyoxylic acid.
Goldsmith et al teach the preparation of vanillin from a recombinant host; however, Kamlet teaches vanillin may be produced from guaiacol or guaiethol and 
The instant claims are rendered obvious in view of the combined reference teachings since a person having ordinary skill in the art is taught that vanillin and/or ethylvanillin may be produced by culturing a recombinant host cell, or synthetically from the condensation of guaiacol, which is a naturally occurring organic compound found in essential oils of seeds, orange leaves and tobacco leaves, and glyoxylic acid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622